Citation Nr: 0905708	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-34 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran, M.C. and S.A.




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1959 to May 1963.

This case matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

Preliminary note

For purposes of clarification, the Board notes that the 
veteran served in the U.S. Navy from July 1959 to May 1963 as 
an aviation radioman and electronics technician.  During 
active duty the veteran was a male.  The evidence of record 
indicates that in May 1988, the veteran obtained a name 
change from her original male birth name to her present name.  
The record also indicates that on August 25, 1989, the 
veteran underwent male-to-female sex reassignment surgery in 
Belgium.  The Board notes further that the veteran submitted 
a claim for VA benefits in her former male name in March 1979 
and submitted a claim in her present name on February 1991.  
In order to limit the potential for confusion, the Board will 
refer to the veteran in the female gender, including when 
describing events in service.

Procedural history

The RO denied the veteran's claims of entitlement to service 
connection for PTSD, a cervical (neck) condition, a lumbar 
(back) condition in the above-referenced February 2002 rating 
decision.  The veteran disagreed and timely appealed.

The veteran presented evidence and testimony at a November 
2005 hearing before the undersigned Veterans Law Judge (VLJ) 
at the RO.  A transcript of that hearing has been associated 
with the veteran's claims folder.

Notwithstanding the fact that jurisdiction over this case had 
passed to the Board, the RO continued to develop the 
evidence.  The RO issued supplemental statements of the case 
in August 2006 and in January 2007 which continued to deny 
the claims.  The veteran's claims folder was subsequently 
forwarded to the Board.  By a decision dated July 12, 2007, 
the Board denied the veteran's claims.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  

In August 2008, counsel for the veteran and the Secretary of 
VA filed a Joint Motion for Remand.  In that Joint Motion, 
the parties asserted that the Board had failed to provide 
adequate reasons and bases for its finding that service 
connection was not warranted for PTSD, in that it improperly 
rejected a private medical opinion was to why the veteran's 
in-service high performance ratings could be consistent with 
a sexual assault.  As for the lumbar and cervical spine 
claims, the parties asserted that the Board failed to explain 
why a VA medical examination or opinion was not necessary.  
An Order of the Court dated August 15, 2008 granted the 
motion and vacated the Board's decision.

Remanded issues

The issues of entitlement to service connection for lumbar 
spine and cervical spine disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the  VA Appeals Management Center (AMC) in Washington, 
DC.



Issue not on appeal

In July 2007, the Board remanded the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
for additional evidentiary development.  That issue has not 
been returned to the Board.  Accordingly, the issue of 
entitlement to service connection for bilateral hearing loss 
is not ready for appellate review at this time.


FINDING OF FACT

The medical and other evidence of record supports a 
conclusion that the veteran's currently diagnosed PTSD was 
precipitated by sexual assault in service.


CONCLUSION OF LAW

Service connection for PTSD is granted.  38 U.S.C.A. § 1131 
(West 2002);
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for PTSD.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter sent to the veteran regarding her 
service connection claim in March 2001.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The veteran has not been provided notice regarding degree of 
disability and effective date as required by the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board is granting the veteran's 
claim.  It is not the Board's responsibility to assign an 
effective date in the first instance. The Board is confident 
that prior to assigning a disability rating and effective 
date, the agency of original jurisdiction will provide the 
veteran and his counsel with appropriate notice under 
Dingess.   

Relevant law and regulations

Service connection - PTSD

A specific VA regulation applies to PTSD claims. In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor. 
See 38 C.F.R. § 3.304(f) (2008); see also Moreau v. Brown, 9 
Vet. App. 389 (1996).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau at 395; 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, except as provided below, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors. 
See Moreau, at 395-396.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  
In particular, the Court held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

Analysis

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record.  
Element (1) is accordingly met.

With respect to element (2), the Board notes that the veteran 
does not contend that she served in combat or that the 
stressors upon which she relies are related to combat or POW 
experiences.  Instead, she contends she was sexually 
assaulted in service.  Thus, the record must contain service 
records or other credible evidence which corroborates the 
reported stressor.

A review of the veteran's contemporaneous personnel and 
service medical records does not indicate any report made by 
the veteran that she was sexually assaulted or threatened 
with sexual assault.  The only contemporaneous evidence of an 
attack of any kind is an entry dated December 25, 1962 in 
which the veteran told the examiner that she had been 
attacked by an unknown assailant; sexual assault was not 
mentioned.  Moreover, there is no indication of psychic 
trauma in service; the veteran responded "no" to questions 
concerning nervous trouble, depression and the like in her 
May 1963 report of medical history which was completed in 
connection with her separation from military service. 

There is no indication the veteran's service personnel 
records indicating any decrease in performance.  However, of 
record is the December 2006 VA fee-basis examiner's opinion, 
which indicates the veteran's behavior changes that occurred 
around the time of the incident, namely above average 
performance, substantiate the occurrence of the sexual 
assault.  The examiner ultimately concluded:  

Based on my review of the medical records, I 
agree . . . that the trauma as reported by 
the veteran did happen in service.  As stated 
above, [her] account of the trauma is 
consistent in all the records reviewed.  
Therefore, it is my opinion that the change 
in the [veteran's] behavior, [her] change in 
[her] performance ability and personality, 
[her] drug and alcohol abuse that started in 
service as documented in the post military 
service and treatment records listed above 
indicate that the veteran . . . suffered a 
traumatic experience (rape and torture) in 
service and had difficulty dealing with its 
impact on [her] mentally. 

Based on the emphasis that the Joint Motion, as adopted by 
the Court, placed on this opinion, the Board believes that 
there is sufficient evidence in the file which serves to 
confirm the veteran's claimed stressor of sexual assault.  
Accordingly, the veteran's stressor is deemed to be 
corroborated, and element (2) is therefore also met.

With respect to element (3), the in-service stressor has been 
linked to the veteran's current PTSD by Dr. B.C.C. in 
September 2004, as well as the December 2006 VA fee-basis 
examiner.  Element (3) of 38 C.F.R. § 3.304(f), and therefore 
all elements, have been met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is allowed.


ORDER

Service connection for PTSD is granted.





	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

The Joint Motion for Remand contained a lengthy analysis 
which  strongly suggested that a medical opinion examination 
was necessary as to these two issues.  
See the Joint Motion for Remand, pages 6-9.
 
Under these circumstances, a nexus opinion must be obtained 
which addresses the question of whether the veteran's current 
lumbar and cervical spine disabilities are due to the 
veteran's service, or more specifically the notation of 
muscle strain therein.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  See also McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should arrange for the 
veteran's claims folder to be 
reviewed by a physician with 
appropriate expertise.  A copy of 
this REMAND and a copy of the Joint 
Motion should be provided to the 
reviewing physician.  The reviewer 
should review the veteran's VA 
claims folder and render an opinion 
as to whether it is as likely as 
not that the veteran's current 
lumbar and cervical spine 
disabilities (1) are related to the 
neck injury and diagnosis of neck 
strain in December 1962; or (2) are 
otherwise related to the veteran's 
military service.  If the reviewing 
physician determines that physical 
examination and/or diagnostic 
testing of the veteran are 
necessary to render an informed 
opinion, such should be scheduled. 
A report should be prepared and 
associated with the veteran's VA 
claims folder.  

2.  After undertaking any 
additional development deemed by it 
to be appropriate, VBA should then 
readjudicate the veteran's claims 
of entitlement to service 
connection for lumbar and cervical 
spine disabilities.  If the 
benefits sought on appeal remain 
denied, in whole or in part, VBA 
should provide the veteran with a 
supplement statement of the case 
(SSOC) and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


